72 F.3d 128NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
IN RE Douglas Lawrence SHEETS, Petitioner.
No. 95-8009.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Dec. 12, 1995.

On Petition for Writ of Mandamus.  (CR-87-9, CA-91-70).
Douglas Lawrence Sheets, Petitioner Pro Se.
PETITION DENIED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Petition denied by unpublished per curiam opinion.
PER CURIAM:


1
Douglas Lawrence Sheets petitioned this court for a writ of mandamus to direct the district court to forward notices of appeal, docketing statements, and the record in two appeals arising out of his 28 U.S.C. Sec. 2255 (1988) motion.  The district court has forwarded the notices of appeal, records, and all other pertinent materials in both of Sheets's pending appeals.  Sheets's petition for mandamus relief is moot.  Therefore, we deny the petition.  Sheets has also moved for appointment of counsel and for leave to proceed on appeal in forma pauperis.  We grant leave to proceed in forma pauperis and deny his request for counsel.  We further deny Sheets's motion and request for appeal to be heard on original record as moot.  We dispense with oral argument because the facts and legal contentions are adequately present in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.